FUNDS FOR PURCHASE OF ARCHIVAL MATERIAL
The Oklahoma Historical Society's Fund No. 448 appropriated in Section 11, Chapter 315, O.S.L. 1969 and re-appropriated in Section 10, Chapter 122, O.S.L. 1971, may not be expended for the purchase of archival material. We have considered the following request for an opinion received from you August 16, 1971: "We would like an opinion as to the legality of purchasing archival material (for example) The Tillman Papers, from our Fund No. 448, appropriated by S.B. 350, 1st Session 32nd Leg. and reappropriated by S.B. 166, 1st Session 33rd Leg. for equipping and remodeling Wiley Post Building: acquisition and improvement of Historical Sites." Section 10 Chapter 122, O.S.L. 1971 (S.B. 166, 1st Session 33rd Leg.) provided: "The appropriation to the Oklahoma Historical Society, in the sum of One Hundred Twenty-five Thousand Dollars ($125,000.00) of Series A Bond funds, as set forth in Section 11, Chapter 315, O.S.L. 1969, and for the purposes provided therein, is hereby continued and reappropriated to the Oklahoma Historical Society." Section 11, Chapter 315, O.S.L. 1969 provides: "There is hereby appropriated to the Oklahoma Historical Society from the proceeds of the sale of bonds deposited in the State of Oklahoma Building Bonds of 1968 Fund in the State Treasury the sum of One Hundred Twenty-five Thousand Dollars ($125,000.00) for equipping and remodeling Wiley Post Building and for the acquisition and improvement of historic sites. The Oklahoma Historical Society is hereby authorized to enter into the necessary contracts and exercise supervision of the expenditure of funds appropriated by this section." The plain meaning of the appropriation statute clearly provides that the appropriative funds may be used only for "equipping and remodeling Wiley Post building and for the acquisition and improvement of historic sites".  The Oklahoma Historical Society is thereby prohibited from expending such appropriated funds for that which does not fall within the specific purposes set forth. In our opinion the acquisition of archival material does not come within "equipping and remodeling Wiley Post Building" since the term "equipping" refers to the preparation of the building for use rather than the provision of materials to be displayed.  It is further our opinion that the purchase of archival material does not come within the purpose of "acquisition and improvement of historic sites" since the term "improvement" refers to additions to the site (real estate) of tangible property which becomes a part of the site and cannot refer to archival materials even though such materials might be related to the historic site.  It is, therefore, the opinion of the Attorney General that the Oklahoma Historical Society's Fund No. 448 appropriated in Section 11, Chapter 315, O.S.L. 1969 and re-appropriated in Section 10, Chapter 122, O.S.L. 1971 may not be expended for the purchase of archival material. (Gary M. Bush)